[Cite as Ketterman v. Dept. of Rehab. & Corr., 2010-Ohio-3794.]

                                      Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




MIKE KETTERMAN

       Plaintiff

       v.

DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

        Case No. 2009-09809-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On December 30, 2009, plaintiff, Mike Ketterman, filed a complaint against
defendant, Department of Rehabilitation and Correction.           Plaintiff alleges that his
personal property was confiscated and destroyed without authority by defendant.
Plaintiff seeks damages in the amount of $285.99.
        {¶ 2} On March 18, 2010, defendant filed a motion to dismiss pursuant to Civ.R.
12(B)(1), lack of subject matter jurisdiction and Civ.R. 12(B)(6), failure to state a claim
upon which relief can be granted. Defendant supplied this court with a conduct report
dated August 16, 2009, wherein the items listed in plaintiff’s complaint were found to be
contraband. A Hearing Officer’s Report, dated August 19, 2009, revealed the plaintiff
plead guilty to a rule 51 violation, having property over the allowable limits. The Hearing
Officer ruled that all contraband should be destroyed. The decision was reviewed and
affirmed by the chairman of the Rules Infraction Board on August 19, 2009.
        {¶ 3} Accordingly, defendant asserts plaintiff’s case should be dismissed.
Plaintiff did not respond to defendant’s motion to dismiss.
        {¶ 4} Civ.R. 12(B) in pertinent part states:
Case No. 2006-03532-AD                   -2-                                     ENTRY

      {¶ 5} “When a motion to dismiss for failure to state a claim upon which relief can
be granted presents matters outside the pleading and such matters are not excluded by
the court, the motion shall be treated as a motion for summary judgment and disposed
of as provided in Rule 56.”
      {¶ 6} Civ.R. 56(C) states, in part, as follows:
      {¶ 7} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Gilbert v. Summit County, 104 Ohio St. 3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc. (1977), 50 Ohio St. 2d 317, 4 O.O. 3d 466, 364 N.E. 2d 267.
      {¶ 8} Plaintiff has no right to assert a claim for contraband property he has no
right to possess. Radford v. Department of Rehabilitation and Correction (1985), 84-
09071.
      {¶ 9} An inmate’s appeal of a Rules Infraction Board decision does not relate to
civil law, a proper subject for adjudication pursuant to Chapter 2743 of the Ohio Revised
Code. Instead, the appeal relates to private rights and remedies involving criminal
proceedings and penalties imposed by a disciplinary board. Therefore, it falls outside
the court’s exclusive jurisdiction. Maynard v. Jago (1977), 76-051-AD.
      {¶ 10} The court of claims does not have jurisdiction over decisions of the Rules
Infraction Board. Chatman v. Dept. of Rehabilitation and Correction (1985), 84-06323-
AD; Ryan v. Chillicothe Institution (1981), 81-05181-AD; Rierson v. Department of
Case No. 2006-03532-AD                   -3-                                   ENTRY

Rehabilitation (1981), 80-00860-AD.
         {¶ 11} Therefore, defendant’s motion to dismiss is GRANTED. Plaintiff’s case is
DISMISSED. The court shall absorb the court costs of this case.




                                                ________________________________
                                                DANIEL R. BORCHERT
                                                Deputy Clerk

Entry cc:

Mike Ketterman                                  Gregory C. Trout, Chief Counsel
Alternatives Agency, Inc.                       Department of Rehabilitation
S.E.L.F. Center                                 and Correction
1804 E. 55th Street                             770 West Broad Street
Cleveland, Ohio 44103                           Columbus, Ohio 43222
DRB/laa
Filed 4/9/10
Sent to S.C. reporter 8/13/10